118 U.S. 355 (1886)
CANNON
v.
UNITED STATES.
Supreme Court of United States.
Decided May 10, 1886.
ERROR TO THE SUPREME COURT OF THE TERRITORY OF UTAH.
Mr. Franklin S. Richards, one of the counsel for plaintiff in error in Snow v. United States, ante, 346, was counsel for plaintiff in error in this case.
MR. JUSTICE BLATCHFORD delivered the opinion of the court.
The decision in Snow v. United States, ante, p. 346, dismissing the writs of error for want of jurisdiction, shows that there was no jurisdiction of the writ of error in this case. As the decision reported in 116 U.S. 55, was made at the present term, the judgment rendered on the 14th of December, 1885, affirming the judgment of the Supreme Court of the Territory of Utah, is set aside and vacated; the mandate is recalled; and
The writ of error is dismissed.